Matter of Marin (2018 NY Slip Op 00606)





Matter of Marin


2018 NY Slip Op 00606


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

[*1]In the Matter of MELVIN M. MARIN, a Suspended Attorney. ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, MELVIN M. MARIN, Respondent. (Attorney Registration No. 2514693)

Calendar Date: January 2, 2018

Before: Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany (Anna E. Remet of counsel), for Attorney Grievance Committee for the Third Judicial Department.
Peter Lee Craft, Milford, Connecticut, respondent pro se.

DECISION AND ORDER	Petitioner;	 
Motion by respondent, returnable December 18, 2017, for an order vacating, ab initio, this Court's prior order suspending him from the practice of law (Matter of Marin , 250 AD2d 997 [1998], appeal dismissed  92 NY2d 945 [1998], lv denied  92 NY2d 818 [1998]), and, among other things, relieving him of his obligation to comply with the duties imposed upon New York attorneys pursuant to Judiciary Law § 468-a and directing the Clerk of the Court to issue a statement confirming that respondent has continually been in good standing as a member of the New York bar since his original admission to the practice of law by this Court in 1992.
Upon the papers filed in support of the motion, the papers filed in opposition, and the papers filed in reply thereto, it is
ORDERED that the motion is denied, without costs.
Egan Jr., J.P., Lynch, Clark, Mulvey and Pritzker, JJ., concur.